Citation Nr: 0718527	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  94-34 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from November 24, 1989, to 
September 24, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 decision letter of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in January 1994.  The statement of the case was sent 
to the veteran in April 1994.  The substantive appeal was 
received in July 1994.

In February 1997, the Board determined that the veteran did 
not have basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  On January 25, 1999, the Court issued a 
Memorandum Decision in which the Court vacated the Board's 
decision and remanded the case to the Board for further 
development of the record. 

After the January 1999 remand by the Court, the veteran's 
case was returned to the Board for further review.  The Board 
remanded the case to the RO in December 1999 for development 
consistent with the decision of the Court.  The requested 
development has been completed, and as the decision remains 
unfavorable to the veteran, the case has been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran served on active duty from November 24, 1989, 
to September 24, 1991, when he was honorably discharged.  His 
DD Form 214 reflects that the separation authority was Army 
Regulation AR 635-200 PARA 16-5b.  The narrative reason for 
his separation that appears on the DD 214 is "LOCALLY IMPOSED 
BAR TO REENLISTMENT."

2.  The veteran was not discharged due to a service-connected 
disability, a pre-existing medical condition, hardship, 
physical or mental condition not characterized as a 
disability and not the result of misconduct that interferes 
with duty, or for the convenience of the Government.

3.  According to the information contained in the claims 
file, the veteran's original term of enlistment was two 
years. 


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. § 21.7042 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, upon further 
review, it is not clear that such notice is required in this 
case since the benefits sought are found in Chapter 30 of 
Title 38, United States Code.  See Simms v. Nicholson, 19 
Vet. App. 453, 456 (2006) (holding that the VCAA applied only 
to the award of benefits under Chapter 51 of 38 U.S.C.A.; 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the notice 
and duty to assist provisions of the [VCAA]...are relevant to 
a different Chapter of Title 38 and do not apply to this 
appeal").

Furthermore, there are some claims to which VCAA does not 
apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  
It has been held not to apply to claims based on allegations 
that VA decisions were clearly and unmistakably erroneous. 
Id.  It has been held not to apply to claims that turned on 
statutory interpretation. Smith v. Gober, 14 Vet. App. 227, 
231-2 (2000).  In another class of cases, remand of claims 
pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini. 

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  Further, there is no evidentiary development to be 
undertaken.  The pertinent service records regarding the 
veteran's service are of record.  As such, no further action 
is required pursuant to the VCAA. 

The veteran contends that he is entitled to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, and alleges that he was discharged due to a localized 
imposed bar to reenlistment which is a "convenience of the 
Government discharge."  

In pertinent part, VA law and regulation, 38 U.S.C.A. § 3011 
and 38 C.F.R. § 21.7042, provide that an individual may 
establish eligibility for basic educational assistance based 
on service on active duty under the following terms, 
conditions and requirements.

The individual must after June 30, 1985, either (i) First 
become a member of the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed Forces.  38 C.F.R. § 
21.7042(a)(1).

Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) In the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces.  38 C.F.R. § 21.7042(a)(2).

Except as provided in 38 C.F.R. § 21.7042(a)(5), the 
individual before completing the service requirements of this 
paragraph must either (i) Complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) Successfully complete twelve semester hours in a program 
of education leading to a standard college degree.  38 C.F.R. 
§ 21.7042(a)(3).

After completing the service requirements of this paragraph 
the individual must (i) Continue on active duty, or (ii) Be 
discharged from service with an honorable discharge, or (iii) 
Be released after service on active duty characterized by the 
Secretary concerned as honorable service, and (A) Be placed 
on the retired list, or (B) Be transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, or (C) Be placed on 
the temporary disability retired list, or (iv) Be released 
from active duty for further service in a reserve component 
of the Armed Forces after service on active duty 
characterized by the Secretary concerned as honorable 
service.  38 C.F.R. § 21.7042(a)(4). 

An individual who does not meet the requirements of paragraph 
(a)(2) of this section is eligible for basic educational 
assistance when he or she is discharged or released from 
active duty (i) For a service-connected disability, or (ii) 
For a medical condition which preexisted service on active 
duty and which VA determines is not service connected, or 
(iii) Under 10 U.S.C.A. § 1173 (hardship discharge), or (iv) 
For convenience of the government (A) After completing at 
least 20 continuous months of active duty if her initial 
obligated period of active duty is less than three years, or 
(B) After completing 30 continuous months of active duty if 
her initial obligated period of active duty is at least three 
years, or (v) Involuntarily for the convenience of the 
government as a result of a reduction in force, as determined 
by the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense.  38 
U.S.C.A. § 3011(a)(1); 38 C.F.R. § 21.7042(a)(5).

The Board notes that the relevant regulations have been 
revised during the course of the veteran's appeal.  However, 
the portion of the regulation on which this decision is 
dependent was not affected by these revisions.  See C.F.R. § 
21.7042(a)(5) (1997); C.F.R. § 21.7042(a)(5) (2006).  
Therefore, the Board may proceed with the adjudication of the 
veteran's appeal without prejudice to his rights.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In this case, the veteran first entered active duty on 
November 24, 1989.  He served on active duty until September 
24, 1991, when he was honorably discharged with one year, ten 
months and one day of active duty.  Therefore, the criteria 
set out in 38 U.S.C.A. § 3011(a)(1)(A)(i) requiring three 
years of active duty have not been met.  However, as noted 
above, the veteran might still be eligible if he is 
discharged due to service-connected disability, a pre- 
existing medical condition, hardship, physical or mental 
condition not characterized as a disability and not the 
result of misconduct and that interferes with duty, or for 
the convenience of the Government, in the case of an 
individual who completed not less than 20 months of 
continuous active duty if the initial obligated period of 
active duty of the individual was less than three years.  38 
U.S.C.A. § 3011(a)(1)(ii).  The veteran currently contends 
that he served in excess of 20 months of his two year term 
and was discharged for the convenience of the Government.

The veteran's DD Form 214 reflects that the reason for 
separation was reported as "LOCALLY IMPOSED BAR TO 
REENLISTMENT," and the separation authority cited was AR 635- 
200 PARA 16-5b.  The separation program designator (SPD) code 
was KGF.  The Board notes that that reason for separation is 
not one of the reasons enumerated in 38 U.S.C.A. § 
3011(a)(1)(A)(ii) to retain eligibility for educational 
assistance benefits under Chapter 30 for a discharge prior to 
completion of three years' active duty.

Information contained in the claims file reflects that the 
veteran's original term of enlistment was two years.  
Although the veteran contends that he was discharged due to a 
locally imposed bar to reenlistment which he alleges is a 
"convenience of the Government discharge," which would afford 
him eligibility for Chapter 30 educational assistance 
benefits under 38 U.S.C.A. § 3011(a)(1)(A)(ii) since he 
completed in excess of 20 months of active service, his DD 
214 does not indicate that his separation was characterized 
as a convenience of the Government.  In fact, the cited 
separation authority, AR 635-200 PARA 16-5b, indicates that 
the veteran was separated for his own convenience in that it 
specifies that an appellant's request for early separation 
includes the statement "I understand that I am being 
separated before my normal ETS for my own convenience...".  A 
statement signed by the veteran is contained in his personnel 
records.  A copy of this statement is contained on the 
microfiche in the veteran's personnel records, and a hard 
copy has been printed and placed in the record.  As requested 
by the Court in January 1999, a copy of AR 635-200 PARA 16-5b 
has been obtained and placed within the veteran's educational 
assistance file, which is currently associated with his 
claims folder. 

Additional material received since the Board's December 1999 
remand includes a copy of a November 1998 decision of the 
Army Discharge Review Board.  This decision determined that 
the veteran was properly and equitably discharged, and the 
veteran's request for a change for the reason of discharge 
was denied.  

The record also includes a copy of a January 1999 decision 
from the Department of the Army, Board for Correction of 
Military Records.  This shows that the veteran petitioned to 
have the SPD code corrected on this DD 214, and to have the 
DD 214 corrected to show his inactive service under the 
delayed entry program.  

The Board for Correction of Military Records noted that the 
veteran had been barred from reenlistment for exceeding his 
maximum authorized weight and body fat content.  They further 
noted that the veteran requested discharge under AR 635-200, 
Chapter 16, which implied that he was unable to overcome his 
bar to reenlistment.  After this request was granted, his DD 
214 noted that he was honorably discharged under AR 635-200, 
Chapter 16 for a locally imposed bar to reenlistment.  He had 
completed one year, ten months and one day of active duty.  
The SPD code was KGF.  The Board for Correction of Military 
Records states that this code implies that the narrative 
reason was voluntary discharge and that reenlistment was 
denied under the qualitative management program.  

On the basis of these facts, the Board for Correction of 
Military Records found that the veteran failed to show that 
the record was in error or unjust, and that his request could 
not be granted.  

The Board has considered the veteran's contention that his 
failure to meet his weight requirements constitutes "a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty...", and therefore is an exception under 
C.F.R. § 21.7042(a)(5)(vi).  However, the veteran's September 
1991 discharge orders note that he is "relieved from active 
duty not by reason of physical disability....".  A copy of 
this order is contained on the microfiche in the veteran's 
personnel records, and a hard copy is also available.  

Basically, the veteran's personnel records show that the 
veteran was discharged from active duty due to his voluntary 
failure to meet service weight control regulations less than 
three years subsequent to entering military service.  In 
light of the foregoing, the appellant is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3011 as he was not 
discharged for any of the previously noted reasons. 

The Board is cognizant that the veteran contends that he was 
misinformed by various personnel regarding his eligibility 
status; however, that fact alone is insufficient to confer 
eligibility under Chapter 30.  Indeed, the Court has held 
that the remedy for breach of any obligation to provide 
accurate information about eligibility before or after 
discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (the payment of 
government benefits must be authorized by statute; the fact 
that a veteran may have received erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits).

The Board is also cognizant of the fact that the veteran 
enlisted under the "Delayed Enlistment Program," (DEP) and 
the Board acknowledges the argument that time spent in the 
DEP should count towards any three year obligation.  That 
argument, however, was rejected by the Harvey court.  Simply 
put, the plain language of the statue requires that the 
service member serve on active duty.  A term spent on the DEP 
is not active duty service by definition.  38 U.S.C.A. § 
101(21) (West 2002). 

Based on the foregoing, the Board must conclude that the 
veteran voluntarily separated prior to the completion of his 
contracted period of service, and that this separation was 
for his own convenience.  Therefore, the Board finds that the 
veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code. 38 U.S.C.A. § 3011; 38 C.F.R. § 
21.7042 (1995).  Thus, his claim must be denied. 


ORDER

The veteran does not have basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code; his appeal is denied. 



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


